Citation Nr: 0825725	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  02-18 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic low back 
disability, to include as secondary to service-connected left 
shoulder and clavicle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in November 2007, 
when this issue was remanded for additional development of 
the medical evidence.  The Board's November 2007 decision 
explained in detail that the veteran had initiated appeals of 
several issues, but had only perfected appeals of a select 
number of those claims.  The November 2007 Board decision 
addressed four issues: the decision denied entitlement to 
service connection for PTSD, granted a petition to reopen a 
claim of entitlement to service connection for residuals of 
head trauma, and remanded the issues of entitlement to 
service connection for head trauma and entitlement to service 
connection for chronic low back disability.  During RO 
readjudication of the issues remanded by the Board, an April 
2008 RO rating decision fully granted service connection for 
head trauma with seizures; this constituted a full grant of 
the head trauma issue on appeal.  Thus, the only issue 
remaining in appellate status at this time is entitlement to 
service connection for a low back disability.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a diagnosed 
chronic low back disability.

2.  A chronic back disability was not manifested during the 
veteran's active service or for many years thereafter, nor is 
any chronic back disability otherwise related to such service 
or to the veteran's service-connected left shoulder or 
clavicle disabilities.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
chronic low back disability be presumed to have been incurred 
in such service, nor is a chronic low back disability 
proximately due to or the result of the veteran's service 
connected left shoulder and clavicle disabilities.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated April 2002.  Moreover, 
in the April 2002 letter the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the April 2002 letter was sent to the 
appellant prior to the July 2002 rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini 
v. Principi, 18 Vet.App. 112 (2004).  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a January 2008 letter provided notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted and 
directly explained how VA determines disability ratings and 
effective dates.  This notice was provided to the appellant 
prior to the most recent RO readjudication of this case and 
issuance of a supplemental statement of the case in April 
2008.  This notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  In any event, as the 
Board finds below that service connection is not warranted 
for a low back disability, no ratings or effective dates will 
be assigned and any questions as to such assignments are 
rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained and 
the veteran has been afforded VA examinations.  VA 
examination reports from October 2001 and January 2008 are of 
record and were prepared in connection with this appeal.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

No additional pertinent evidence has been identified by the 
claimant as available and relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this claim.

Analysis

This case involves the veteran's claim that his low back 
disability is causally related to his military service or, 
alternatively, is linked to or aggravated by his service 
connected left shoulder/clavicle disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  For 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's February 1974 service entrance examination 
report shows that the veteran's back was evaluated as 
clinically normal at that time with no pertinent 
abnormalities nor any symptoms or history of back problems 
noted.  Service medical records reveal that in August 1974 
the veteran reported "back pain" following an incident in 
which he "was working in mess hall and was sent into freezer 
for long period of time.  When he came out got severe back 
pain."  No chronic back disability was diagnosed at that 
time.  The account of this incident was repeated during 
multiple documented consultations for back pain in August 
1975, and again there was no chronic back disability 
diagnosed at that time; the findings were limited to noting a 
"good" range of motion and an impression of lower back 
pain.

Significantly, the veteran's January 1976 service separation 
examination report shows that the veteran's back was examined 
and found to be clinically normal with no pertinent 
abnormalities noted.  There is no suggestion in this report 
that the veteran reported any symptoms or concerns regarding 
his back at this time.  The contemporaneous competent medical 
report is highly probative in regard to the question of 
whether the veteran had any chronic disability of the lower 
back at the time of his separation from service.  The report 
strongly suggests that competent medical professionals 
examining the veteran did not believe that he suffered from a 
chronic lower back disability at separation.

The Board observes that the record contains no post-service 
indication of any symptoms, treatment, or diagnosis of a back 
disability until 1986, at the earliest.  There is 
documentation of a significant post-service injury to the 
veteran's shoulder in August 1985, documented in October 1985 
private medical records; these records do not indicate a back 
injury or disability at that time.  A December 1988 treatment 
record refers to the veteran's report of being told he had 
injured discs following  a July 1988 accident at work.  The 
veteran also gave a history of an injury in 1986 when the 
veteran recalled he was told he had a "disc bulging."  
There is otherwise no medical evidence revealing a diagnosed 
back injury in 1986, and a January 1989 report indicates that 
the veteran's back scans were "normal" at that time.  
However, even assuming that there was back symptomatology of 
some kind in 1986, this still leaves a period of at least 10 
years following separation from service without any 
indication of back symptomatology or diagnosis.  This lengthy 
period without any documentation of a pertinent complaint, 
diagnosis, or treatment of back disability weighs against the 
claim of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The Board notes that following the December 1988 consultation 
for back pain, medical records contain multiple instances of 
the veteran receiving medical treatment for back pain, 
including throughout 1989,1990, and further occurrences of 
treatment and diagnostic reports following that.  None of the 
medical evidence of record suggests any etiological link 
between any back pathology and the veteran's military 
service.  None of the medical evidence contains a clinically 
verified clear diagnosis of a specific chronic back 
pathology.

An October 2001 VA examination report acknowledges the 
veteran's account of a 1975 in-service "back injury while 
mopping stairs and he fell back."  The examiner notes the 
veteran's details of symptoms, but ultimately offers the 
diagnostic finding: "Low back examination normal."  This VA 
examination report does not support a finding that the 
veteran had a low back disability related to military 
service; indeed, the October 2001 VA examination report's 
diagnostic findings suggest that there was no low back 
disability at all diagnosed at that time.  The examiner also 
expressly concluded that it "is not likely" that any 
claimed back symptoms are secondary to the veteran's shoulder 
disability.  Thus, the October 2001 VA examination report 
weighs against the veteran's claim of service connection on 
any basis.

A January 2008 VA examination report associated with this 
issue on appeal recently repeated and confirmed some of the 
most significant diagnostic findings presented in the October 
2001 VA examination report.  In particular, the January 2008 
VA examination report comments upon "Inconsistent lumbar 
spine examination without objective evidence of significant 
pathology."  Moreover, the examiner commented that "Review 
of the service medical record and claims folder shows 
multiple inconsistencies in the documented historical record 
of back injuries...."  The examiner observed that "Review of 
previous examinations have also shown little, if any, 
reproducible pathological physical findings or physiological 
symptomatology of a true back condition."  The examiner's 
own findings were "unable to identify any chronic low back 
disability on this veteran today."  The report explains that 
"On examination of the veteran today, review of the x-rays 
done today, and a thorough detailed review of the entire 
claims folder, I find no basis for the claimed chronic low 
back disability in this veteran."  Furthermore, "Subjective 
complaints, symptoms, stated medical history and responses 
during physical examination from the veteran today are deemed 
out of proportion to the documented medical record, clinical 
tests and reports, and known pathophysiology of the diagnosed 
condition."

Accordingly, the examiner concluded that "the veteran's 
current claim of chronic low back disability is not causally 
related to any low back complaints documented in veteran's 
service medial record."  In addressing the veteran's 
subjective complaints of low back pain, the examiner 
explained that there is "no basis for the claimed chronic 
low back disability in this veteran" and that "More likely 
etiologies for these diagnoses are the more common etiologies 
for osteoarthritis including, but not limited to: age, 
obesity, deconditioning, heredity, ethnicity, concomitant 
health issues, and post-service occupation." 

In addition, the examiner found that the claimed low back 
disability "is not approximately due to or being caused by 
the veteran's service-connected left shoulder/clavicle 
disabilities."  Finally, the examiner concluded that that 
"the veteran's claimed condition of a chronic low back 
disability has not been aggravated by the veteran's service-
connected left shoulder/clavicle disabilities."  The 
examination report thus weighs against the claim on either a 
direct or secondary theory of service connection; the 
examiner finds that there is no current diagnostically 
detectable chronic back disability, and there is no basis for 
relating any claimed back symptoms to service or to the 
veteran's shoulder/clavicle disability.

The Board finds that the most probative evidence of record 
weighs against the veteran's claim in this appeal.  The most 
probative medical evidence on the question of whether the 
veteran has a current chronic back disability, the recent 
January 2008 VA examination report, contains the findings of 
a competent orthopedic specialist informed by personal 
examination, diagnostic imaging, and claims folder review; 
the report finds no current chronic low back disability and 
no basis for relating any current symptoms complaints to 
military service or other service-connected pathology.  The 
older, but otherwise similarly probative, October 2001 VA 
examination report presented essentially the same findings.  
The VA examination reports both contemplate review of the 
veteran's medical history, and both are essentially 
uncontradicted by any other competent medical evidence on 
record.  Thus, the most probative medical evidence of record 
shows that the veteran does not currently suffer from a 
chronic low back disability, and weigh significantly against 
finding that service connection is warranted for a low back 
disability on any basis, direct or secondary.

The Board acknowledges the veteran's assertions that he 
suffers from a chronic low back disability related to 
service.  However, although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.

Therefore, based on the competent medical evidence of record, 
the Board must conclude that the veteran does not currently 
have a chronic low back disability.  The Court has indicated 
that in the absence of proof of a present disability, there 
can be no valid claim for service connection; an appellant's 
belief that he is entitled to some sort of benefit simply 
because he had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  See Brammer v. Derwinski, 3 
Vet.App. 223 (1992).  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic low back disability.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


